Case 1:17-cv-03273-TWP-DML Document 136 Filed 04/09/19 Page 1 of 4 PageID #: 902




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

   AMERICAN SENIOR COMMUNITIES,                   )
   L.L.C.,                                        )
                                                  )
                         Plaintiff,               )
                                                  )
          v.                                      )     CASE NO.: 1:17-cv-03273-TWP-DML
                                                  )
   JAMES BURKHART, et al.,                        )
                                                  )
                         Defendant.               )


          BARNES & THORNBURG LLP’S RESPONSE TO MOTION TO QUASH

         Barnes & Thornburg LLP (“B&T”) files this response to this “Court’s Entry and Order

  From Discovery Conference” dated March 29, 2019, as follows:

         1.      As acknowledged in the “Burkhart Defendants’ Motion to Quash Plaintiff’s

  Subpoena to Barnes & Thornburg” (the “Motion to Quash”), B&T is former counsel to Mr.

  Burkhart. Further, as evidenced by this filing, Mr. Burkhart is represented by counsel other than

  B&T on matters related to the subpoena issued by American Senior Communities, L.L.C.

  (“ASC”), and such counsel is asserting Mr. Burkhart’s privileges and objections to the subpoena

  served on B&T.

         2.      B&T no longer represents Mr. Burkhart and is involved in controversies with Mr.

  Burkhart regarding B&T’s representation of Mr. Burkhart and which are encompassed by the

  subpoena served on B&T.

         3.      Because of the controversies raised by Mr. Burkhart regarding B&T’s

  representation of him, B&T’s own interests may be or are different than Mr. Burkhart’s on issues
Case 1:17-cv-03273-TWP-DML Document 136 Filed 04/09/19 Page 2 of 4 PageID #: 903




  related to the subpoena served on B&T such as regarding the scope and extent of privilege, work

  product, waiver and the like.

         4.      The subpoena served on B&T and the Motion to Quash arise out of and refer to

  various proceedings to which B&T is not a party and orders issued in those proceedings without

  any participation by B&T.

         5.      The Burkhart Defendants’ have counsel who are asserting their rights and

  protecting their positions and have taken the position that the entire contents of B&T’s files

  related to its representation are privileged or protected by work product, that such privileges and

  protections have not been waived, and that any remaining contents of B&T’s file are otherwise

  immune from discovery by ASC. Among other things, Mr. Burkhart has also asserted that

  disclosure of any portion of B&T’s files to ASC would infringe his Fifth Amendment rights.

         6.      Accordingly, as a non-party to the present proceedings, and in light of all the

  circumstances, B&T advises the Court that it is not filing a motion to quash independent of that

  filed by the Burkhart Defendants. Additionally, given that there are ongoing controversies

  between B&T and its former client regarding B&T’s representation, that the Burkhart

  Defendants are separately represented by counsel with respect to the subpoena served on B&T,

  the potential or actual divergence between the interests of Mr. Burkhart and B&T, and differing

  possible perspectives on the scope of responsiveness, privilege, work product protection and

  waiver (among other things), B&T is obliged to defer to the Burkhart Defendants’ current

  counsel who represent them and are authorized to take positions and assert any rights they have

  on these matters, to make privilege and work product determinations, prepare privilege logs and

  otherwise object to the subpoena. Given the Burkhart Defendants’ Motion to Quash, B&T will




                                                   2
Case 1:17-cv-03273-TWP-DML Document 136 Filed 04/09/19 Page 3 of 4 PageID #: 904




  only disclose materials from its files in response to the ACS subpoena as authorized by Mr.

  Burkhart through his counsel or as ordered by the Court.

                                              Respectfully submitted,


                                              /s/ Donald R. Lundberg
                                              Donald R. Lundberg
                                              Lawyer
                                              P.O. Box 19327
                                              Indianapolis, Indiana 46219
                                              Telephone: (317) 416-0733
                                              Email:      don@lundberglegal.com

                                              Counsel to Barnes & Thornburg LLP




                                                 3
Case 1:17-cv-03273-TWP-DML Document 136 Filed 04/09/19 Page 4 of 4 PageID #: 905




                                  CERTIFICATE OF SERVICE

         I hereby certify that on April 9, 2019, a copy of the foregoing Response to Motion to

  Quash was filed electronically and served electronically on the parties by operation of the

  Court’s electronic filing system and was also served via U.S. Mail with postage prepaid, to

  Defendants Joshua Burkhart, Circle Consulting LLC and Heartland Flag LLC at the following

  address:

                 Joshua Burkhart
                 10124 Cheswick Lane
                 Fishers, Indiana 46037

  and Defendant Daniel Benson at the following address:

                 Daniel Benson
                 Inmate No. 15431-028
                 FPC Montgomery
                 Maxwell Air Force Base
                 Montgomery, Alabama 36112



                                               /s/ Donald R. Lundberg
                                               Donald R. Lundberg




                                                  4
